UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7691



JAMES CALVIN ROTHWELL,

                                              Plaintiff - Appellant,

          versus

CARROLL A. CAMPBELL, Governor, State of South
Carolina; PARKER EVATT, Commissioner, South
Carolina Department of Corrections; GENE
BAKER; TONY ELLIS,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. C. Weston Houck, Chief District
Judge. (CA-93-2194-2-2AJ)


Submitted:   April 15, 1996                 Decided:   April 25, 1996

Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


James Calvin Rothwell, Appellant Pro Se. John Gregg McMaster, Jr.,
TOMPKINS & MCMASTER, Columbia, South Carolina; Robert Eric Peter-
sen, SOUTH CAROLINA DEPARTMENT OF CORRECTIONS, Columbia, South
Carolina, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed the

record and the district court's opinion accepting the magistrate

judge's recommendation and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Rothwell v.
Campbell, No. CA-93-2194-2-2AJ (D.S.C. Oct. 3, 1995). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2